



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25,
    s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an offence
    other than an offence referred to in subsection (1), if the victim is under the
    age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b);
    2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22, 48; 2015, c. 13, s.
    18.

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Harrison, 2020 ONCA 393

DATE: 20200618

DOCKET: C67506

Watt, Trotter and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Paul Harrison

Appellant

Paul Calarco, for the appellant

E. Nicole Rivers, for the respondent

Heard: June 9, 2020 by teleconference

On appeal from the conviction
    entered on March 13, 2019 by Justice Harvey P. Brownstone of the Ontario Court
    of Justice.

REASONS FOR DECISION

[1]

The appellant was convicted of accessing, possessing, and making child
    pornography available. The trial judge ruled that the search of the appellants
    residence did not infringe s. 8 of the
Charter
. He also found that, if
    the appellants s. 8 rights had been infringed, the evidence should not be
    excluded under s. 24(2). The appellant challenges the correctness of both
    decisions. At the conclusion of the hearing, we dismissed the appeal with
    reasons to follow. These are our reasons.

[2]

By way of brief background, a police investigation revealed that the
    appellant lived in the upper unit of a house. The police suspected that it
    was a rooming house. They were concerned that more than one person could be
    using the internet account assigned to the appellant. The issuing justice was
    apprised of this information and authorized a search of all units in the house.
    When the warrant was executed, the police discovered five separate units or
    dwellings at the address. The appellant occupied a loft on the top level of the
    rooming house. The police seized his computer equipment and a phone on which
    they subsequently discovered images of child pornography. The police also asked
    the other occupants of the rooming house if they could inspect their devices,
    to which they all consented. Nothing sinister was discovered on these devices.

[3]

The appellant attacks the search on three bases. First, he argues that
    the warrant was facially invalid and should not have issued because it was
    overbroad. The appellant looks for support in
R. v. Ting
, 2016 ONCA
    57, 333 C.C.C. (3d) 516, in which, in their search for drugs, the police entered
    and searched the wrong unit in a multi-unit building. This case is different. It
    was reasonable for the police to be concerned that others in the rooming house
    could have had access to the appellants internet account: see
R. v. Ward
,
    2012 ONCA 660, 112 O.R. (3d) 321, at para. 23. Unlike
Ting
, the
    warrant in this case allowed the police to search the entire premises, not just
    one part of it.

[4]

Second, the appellant contends that the warrant was executed in an
    unreasonable manner. He submits that, when the police entered the address and discovered
    that there were five separate units (i.e., more than anticipated), they should
    have stopped and obtained a further warrant before continuing with their
    search.

[5]

This argument was not made before the trial judge; it is raised for the
    first time on appeal. Nonetheless, we are of the view that the submission lacks
    merit. As noted above, the warrant authorized the search of the entire premises
    at the target address. Again, comparison with
Ting
is unhelpful
    because the warrant in that case targeted a particular unit in a multi-dwelling
    structure. Here, the police did what the warrant explicitly allowed them to do.

[6]

Third, relying on
R. v. Vu
, 2013 SCC 60, [2013] 3 S.C.R. 657,
    the appellant submits that, having seized the appellants computer equipment
    and phone, they were required to obtain a further warrant to search those items
    for electronic images. We disagree.

[7]

The trial judge concluded that a second warrant was not required because
    the initial warrant implicitly authorized the inspection of any electronic
    devices that were seized. In fact, the warrant explicitly authorized the search
    of these devices. The warrant complied with
Vu
in authorizing the
    search of both the residence in which the devices were located and the
    subsequent examination of the devices:
R. v. Nero
, 2016 ONCA 160, 334 C.C.C.
    (3d) 148, at para. 164;
R. v. McNeill
, 2020 ONCA 313, at paras. 53-59.

[8]

In conclusion, the trial judge made no errors in his s. 8 analysis.
    Consequently, it is not necessary to address the appellants submissions
    concerning s. 24(2) of the
Charter
.

[9]

The appeal is dismissed.

David Watt J.A.

Gary Trotter J.A.

A. Harvison Young J.A.


